DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Once again, The application is absolutely replete with errors, inconsistencies, typos, and issues such that the examiner is guessing as to the operation of the valve and there are just too many for the examiner to list here.  The perforations/bores on the bar are not shown as well as the relation between it and the perforations/bores on the movable disk and is unclear as to where and how the stainless steel screw is attached.  The specification is absolutely replete with typos.  The examiner reserves the right to make the next office action final even if new art is used as many issues need to be fixed in order to do a proper search and examination of this application.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Also, the references in the international search report are not supplied in an IDS either.

Drawings
The drawings were received on 12/13/21.  These drawings are acceptable but the drawings are still rejected per below as the applicant has only fixed the lead lines from the previous drawings objections.
Once again, the drawings are objected to because there does not appear to be any valving in the drawings as the only perforation/bore in the bar 2 is the single central bore in Fig. 4 and if this goes all the way through then there would be no valving as it would just be open, there is no indication of where or how the screw is attached to the mobile disk and what else it is attached to change the mobile disk position.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
The drawings are objected to under 37 CFR 1.83(a) because they fail to show valving in any way and perforations or bores in the bar are not shown, on p. 5, line 13, “holes/perforation are made to the stainless steel screw” is not seen at all, on p. 5, line 14 the screw may be glued to the mobile disk (why would a screw be glued, wouldn’t it be screwed into something?) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the valving must be shown and perforations or bores in the bar must be shown in relation to the valving or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "2" and "5" (p, 5, line 12) have both been used to designate a bar.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “5” has been used to designate both pipe and bar (p. 5, line 12).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Once again, applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the implied language “The invention relates to”.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: See all the objections above. The term “bar” is used to mean “tube,” while the accepted meaning is “a long rod or rigid piece of wood, metal, or similar material, typically used as an obstruction, fastening, or weapon.” The term is indefinite because the specification does not clearly redefine the term.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Once again, claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims are absolutely replete with errors and inconsistencies such that they must be fixed in order to do a thorough search and examination.  The examiner has done the best he could by guessing how the device works and tried to make sense of the claims, but reserves the right to make the next office action final if new art is needed as the claims are unclear and indefinite at the current time.  In claim 1, it is unclear how exactly one piece connects to another and what relation they are to each other (each claim limitation should be spelled out exactly how it relates/connects the other things in the claim) as in the bar does not contain a mobile disk and a mobile disk is mentioned twice (either remove one or the second one should be “the”).  In claim 2, “of the latter” is not proper in US examination as it is unclear as to what it is referring.  Also, in claim 2, there are no “the pipes” mentioned previously in the claim.  In claim 2, “thus avoiding being recorded as consumed cubic meters” is a negative limitation of a recording device such is indefinite as to the claim language as there are unclear metes and bounds to this.  In claims 3 and 4, “the perforated volume of the bar and the mobile disk, varies according to the diameter of the pipe” and “the perforations or bores of the bar (2) and mobile disk (3) are staggered”, this is not shown in the drawings so the examiner is unclear as to what this even means and what it looks like to search it.  “Claim 7 just does not make any sense as what does “d) Separating the mobile disk (3) or modulator of the bar” even 
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  
Regarding claim 6, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “bar” in the claims (and specification) is used by the claim to mean “tube,” while the accepted meaning is “a long rod or rigid piece of wood, metal, or similar material, typically used as an obstruction, fastening, or weapon.” The term is indefinite because the specification does not clearly redefine the term.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, and 5-7, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Mischanski US 3,026,899 in view of Farnsworth US 5,167,397 in view of Stenberg US 3,040,747.
	Regarding claim 1, Mischanski discloses a flow and pressure modulation valve used in tubing for transporting liquids (is tubing and can accommodate more tubing), comprising two fittings 62, 63 and/or 68, 69 with a female thread 73, 74 on the external parts of the valve, which contain the internal parts of the valve; a bar 70 and/or 71 with a variable number of perforations or bores 75 and/or 76 and which contain a mobile disk 
	Regarding claim 2, Mischanski discloses said valve modulates the flow and pressure of the fluid, preventing the generation of air bubbles and the passage of the latter by the pipes thus avoiding being recorded as consumed cubic meters (Mischanski and applicant’s have same valving type so this would occur).
	Regarding claim 5, Mischanski in view of Farnsworth in view of Stenberg discloses the screw allowing the mobile disk to be changed in position when required, depending on the pressure conditions of the system as the Stenberg modification above is applied to the connection between the movable disk 72 and handle 80 such that the stainless screw is between the handle and the movable disk such that the screw along 
	Regarding claim 6, Mischanski lacks the bar, the pipe, the mobile disk and the female fittings are made of PVC.  Stenberg discloses using PVC for the parts of the device (col. 3, lines 1-17).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the bar, the pipe, the mobile disk and the female fittings of Mischanski out of PVC as disclosed by Stenberg as a matter of simple substitution of materials and/or to provide a lightweight, corrosive resistant, and cost effective material for the pieces of the device of Mischanski.
Regarding claim 7, Mischanski lacks the fabrication process comprises: a) Sizing/cutting the pipe (5); b) Sizing/cutting the bar (2); c) Cutting/drilling the bar (2); d) Separating the mobile disk (3) or modulator of the bar (5); e) Perforating the stainless steel screw (3); f) At any time, gluing the screw (4) to the mobile disk (3); g) Gluing the bar (2) into the pipe (5); h) Gluing an end with a fitting with a female thread (1) and then the next one (6).  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product in the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to size, cut, drill, separate, perforate and glue the device of Mischanski as these are all known processes that would assist in making the product of Mischanski.
Claims 3-4, and 8, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Mischanski US 3,026,899 in view of Farnsworth US 5,167,397 in view of Stenberg US 3,040,747 in view of Kerley US 2,994,344.
	Regarding claims 3-4, Mischanski lacks the perforated volume of the bar and the mobile disk, varies according to the diameter of the pipe and the perforations or bores of the bar and mobile disk are staggered, which helps to prevent the generation of air bubbles.  Kerley discloses the perforated volume that varies according to the diameter of the pipe and the perforations are staggered (Fig. 4).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the perforated volume of the bar and the mobile disk of Mischanski, varies according to the diameter of the pipe as disclosed by Kerley and the perforations or bores of the bar and mobile disk of Mischanski are staggered as disclosed by Kerley, which helps to prevent the generation of air bubbles as a matter of simple substitution of changing the perforations/bores of Mischanski to have different volumes and staggered as disclosed by Kerley and/or to provide more possibilities for flow profiles and uses of Mischanski as shown by Kerley by changing the volumes and staggering the perforations/bores.
	Regarding claim 8, Mischanski in view of Farnsworth in view of Stenberg discloses the screw allowing the mobile disk to be changed in position when required, depending on the pressure conditions of the system as the Stenberg modification above is applied to the connection between the movable disk 72 and handle 80 such that the stainless screw is between the handle and the movable disk such that the screw along 

Response to Response to Nonfinal Office Action
Applicant did not file any arguments, only drawings that have changed lead lines so it is taken that the applicant agrees with the nonfinal rejection as the drawings were the extent of the response to the nonfinal office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John Bastianelli/
Primary Examiner, Art Unit 3753
571-272-4921